         Case 2:19-cr-00062-APG-DJA Document 73 Filed 04/27/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_Lazo@fd.org
 7   Attorney for Louis Fahim Senegal
 8
 9                          UNITED STATES DISTRICT COURT

10                                   DISTRICT OF NEVADA

11
     United States,                                     Case No. 2:19-cr-062-APG-DJA
12
                    Plaintiff,                          Unopposed Motion to Order
13
                                                        Probation to Prepare a
            v.                                          Presentence Investigation
14
                                                        Report1
15   Louis Fahim Senegal,

16                  Defendant.                                      ORDER

17
18
            Mr. Senegal has entered into a plea agreement with the government. The
19
     parties requested that this Court set the change of plea and sentencing on the
20
     same day. A hearing has been scheduled for July 7, 2020.2
21
            Probation is aware that Mr. Senegal intends to request a credit for time
22
23   served. Probation has no objection to Mr. Senegal’s request to complete the

24
            1
               I originally filed this request with the parties’ stipulation to set a joint plea and
25   sentencing hearing. ECF No. 67. As noted by the Clerk’s Office in ECF No. 68, this filing was
     incorrect as it should have been made in a separate document and filing.
26          2
              ECF No. 69.
        Case 2:19-cr-00062-APG-DJA Document 73 Filed 04/27/20 Page 2 of 3




 1   presentence investigation report in advance of the change of plea hearing.
 2   Probation requests that it have 75 days from the date of Mr. Senegal’s interview
 3   to complete the report.3 Probation however requires an order from this Court
 4   directing it to prepare the report. Accordingly, if this Court is inclined to conduct
 5   the two hearings on the same day, the parties request an order that the
 6   presentence investigation report be prepared.
 7
            The government does not oppose this request. The government, however,
 8
     has retained the right to oppose Mr. Senegal’s request for a credit for time served
 9
     sentence (or any requested downward variance) and will recommend a sentence
10
     that is within the advisory guideline range.
11
            The defendant also does not oppose this request. He has requested to have
12
     a joint plea and sentencing hearing so that he can take full advantage of the plea
13
     agreement which permits him to seek a credit for time served sentence. He
14
     further agrees to have both hearings proceed via videoconference whether held
15
     individually or jointly.4
16
            DATED this 27th day of April, 2020.
17
18
                                                       /s/ Raquel Lazo
19                                                   By_____________________________
20                                                   RAQUEL LAZO
21                                                   Assistant Federal Public Defender

22
23
            3
              Mr. Senegal had his presentence investigation interview with probation on April
24   21, 2020. Mr. Senegal has also waived the time limits under Federal Rule of Criminal
     Procedure 32 so that the preparation of his PSR may be expedited. This waiver is being
25   filed contemparenously with the instant motion.
            4 Defense cousel has provided this Court’s deputy court clerk with a written and
26   signed waiver.
                                                 2
        Case 2:19-cr-00062-APG-DJA Document 73 Filed 04/27/20 Page 3 of 3




 1                        UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
 4
 5   United States,                              Case No. 2:19-cr-062-APG-DJA

 6                Plaintiff,                     ORDER

 7         v.

 8   Louis Fahim Senegal,

 9                Defendant.
10
11
           IT IS ORDERED that this matter is referred to the probation department
12
     for investigation and report.
13
           DATED   this27,
           Dated: April ____ day of ____________, 2020.
                           2020.
14
15
16                                                                  _____
                                           UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                             3
